            Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHERINE HARTMAN                                    :       CIVIL ACTION
                                                     :
        v.                                           :
                                                     :
SELECT REHABILITATION, LLC                           :       NO. 20-1872

                                    MEMORANDUM OPINION

Savage, J.                                                                            March 25, 2021

        Plaintiff Katherine Hartman brings this action against her former employer Select

Rehabilitation, LLC for age discrimination under the Age Discrimination in Employment

Act (“ADEA”) and the Pennsylvania Human Relations Act (“PHRA”). Select eliminated

one of two occupational therapist positions at its Towne Manor East facility as part of a

reduction-in-force and terminated1 Hartman while retaining a significantly younger

occupational therapist for the remaining full-time position. Hartman claims Select’s

decision was motivated by her age.

        Moving for summary judgment, Select argues that the elimination of an

occupational therapist position was part of a company-wide reduction-in-force, and it

retained Rachel Urbanski, the younger occupational therapist, instead of Hartman

because Urbanski had superior leadership potential, clinical performance and

documentation. Hartman has produced evidence suggesting that Select’s proffered

legitimate, non-discriminatory reason for its employment decision is pretext for age

discrimination. Because there are disputed issues of fact and credibility that must be

determined by a jury, we shall deny Select’s motion for summary judgment.


        1  Hartman claims she was terminated. Select claims Hartman resigned after being reduced from
full-time to part-time pro re nata status. We shall refer to Hartman’s separation from full-time employment
as “elimination” or “reduction” in this opinion.


                                                    1
             Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 2 of 26




                                          Factual Background

        Plaintiff Katherine Hartman, who was born on March 12, 1969, graduated from

Temple University with a bachelor of science degree in occupational therapy in 1996.2

Since 1996, she has worked as an occupational therapist, except for brief times following

the birth of her two children.3 She is a licensed occupational therapist.4

        From 2013 to 2016, Hartman worked as a full-time occupational therapist for

Accomplish Therapy at Towne Manor East, one of the facilities where Accomplish

provided therapy services.5 When Select acquired Accomplish in 2016,6 Hartman was

grandfathered into her position with Select at Towne Manor East.7 Her hourly rate was

$508 and was later adjusted to $51.9

        Rachel Urbanski, born on October 5, 1992, joined Select as a full-time

occupational therapist in 2017.10 She graduated from Temple University with bachelor of

science and master’s degrees in occupational therapy earlier that year.11 When Urbanski


        2  Def.’s Mot. for Summ. J. Ex. 1 at 9:15-16, 10:14-18 (ECF No. 21) (“Hartman Deposition
Transcript”). Hartman does not possess a master’s degree because an advanced degree was not required
for licensure in 1996. Id. at 123:5-23. Now a master’s degree is required. Id.

        3   Id. at 11:5-16.

        4   Id. at 12:17-18.

        5   Id. at 15:2-16:1.
        6   Id. at 15:24-16:1.

        7   Id. at 16:2-19.

        8   Def.’s Mot. for Summ. J. Ex. 2.

        9Hartman Dep. Tr. at 54:1-54:23; Def.’s Mot. for Summ. J. Ex. 4 at 87:23-88:10 (“Davis Deposition
Transcript”).

        10 Pl.’s Resp. to Def.’s Mot. for Summ. J. Ex. D at 9:10-12, 9:18-22, 11:10-14, 22:11-24 (ECF No.

22) (“Urbanski Deposition Transcript”); Davis Dep. Tr. at 62:13-18.

        11   Urbanski Dep. Tr. at 50:7-16, 51:1-5; Davis Dep. Tr. at 87:3-5, 94:13-14.


                                                       2
              Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 3 of 26




started with Select, she split her time between Towne Manor East and another facility,

Suburban Woods.12 She also worked at two nearby facilities, Towne Manor West and

Silver Lake.13 She began working full-time at Towne Manor East in July 2018, when

Suburban Woods switched from Select to another therapy provider.14 Her hourly rate is

$38.15

         Hartman and Urbanski were the only full-time occupational therapists at Towne

Manor East.16 Their direct supervisor was Heather Macalis, a licensed occupational

therapist and the Program Manager at Towne Manor East.17 Macalis reported to Shelley

Serene, the regional manager of seven facilities serviced by Select.18 Serene reported to

Kelli Davis, the divisional vice president overseeing 52 facilities serviced by Select in

Pennsylvania, Massachusetts and Florida.19

         Hartman claims that while working for Accomplish and later Select, she was the

backup Program Manager for Towne Manor East when Macalis was unable to attend a

meeting.20 Katie Milks, a licensed Physical Therapy Assistant (“PTA”) and the backup

Program Manager at Towne Manor West, corroborated that Hartman was the backup



         12   Urbanski Dep. Tr. at 27:2-8, 27:21-28:13.

         13   Id. at 27:6-8; Davis Dep. Tr. at 67:14-15.
         14   Davis Dep. Tr. at 155:22-156:9.

         15   Urbanski Dep. Tr. at 26:20-22.

         16   Hartman Dep. Tr. at 71:21-22.
         17   Id. at 49:12-18; Urbanski Dep. Tr. at 11:22-12:5; Davis Dep. Tr. at 33:7-18, 44:24-45:3.

         18   Hartman Dep. Tr. at 49:22-50:5; Davis Dep. Tr. at 16:20-21, 17:16-21.

         19   Hartman Dep. Tr. at 50:6-8; Davis Dep. Tr. at 15:23-16:12, 16:18-19.
         20   Hartman Dep. Tr. at 17:24-19:7. Hartman referred to the role as “Director of Rehabilitation.” Id.



                                                           3
             Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 4 of 26




Program Manager at Towne Manor East, followed briefly by Niketa Patel, a physical

therapist.21 As the back-up Program Manager, Hartman attended meetings with other

department heads on Macalis’s behalf and relayed information back to the Rehabilitation

Department.22 Her nickname among the employees was “Assistant Director of

Rehabilitation,” though she never held an official title of “director” or “manager.”23

        Davis disputed that Hartman was the backup Program Manager after Select

acquired Accomplish in 2016.24 According to Davis, Niketa Patel was the backup Program

Manager at Towne Manor East in 2019, and Urbanski became the backup Program

Manager in January 2020.25 She claimed that her search of records of backup Program

Managers accessing Casamba, Select’s computer software program, showed that

Hartman was never granted such access.26 Davis was not aware that employees

sometimes referred to Hartman as Assistant Director of Rehabilitation.27

        As occupational therapists, Hartman and Urbanski were required to complete and

submit treatment documentation to Casamba.28 The documentation included evaluation

forms, recertifications, discharge summaries, progress notes and daily notes.29 Certified


        21   Id. at 71:20; Pl.’s Ex. L at ¶¶ 5-9 (“Milks Decl.”).

        22   Hartman Dep. Tr. at 17:24-19:7.

        23   Id. at 19:7-16, 67:7-16.
        24   Davis Dep. Tr. at 47:10-13, 92:16-24.

        25   Id. at 46:23-47:7, 91:3-13, 93:1-8.

        26   Id. at 47:14-19, 51:16-21, 92:16-24.

        27   Id. at 11:9-20, 69:7-9.

        28   Urbanski Dep. Tr. at 72:9-16; Hartman Dep. Tr. 118:6-14; Davis Dep. Tr. at 38:14-17.
        29 Urbanski Dep. Tr. at 68:2-5; Hartman Dep. Tr. 118:9-14. Evaluations present a direct plan of care
for a patient based on the patient’s chart and interviews, including goals and therapy services the patient
will receive. Urbanski Dep. Tr. at 69:21-70:3. Discharge summaries discuss the patient’s progress towards


                                                          4
             Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 5 of 26




Occupational Therapy Assistants (“COTAs”) are qualified to complete daily notes, but

only occupational therapists can complete the other documents.30

        Although Select does not conduct formal performance reviews of its therapists, it

completes quarterly audits of their documentation to ensure they are meeting standards.31

As part of the audit, Select randomly chooses evaluations, discharge summaries and

progress notes for review.32 After each audit, Serene reviews the audit with the therapists

and provides follow-up education for complying with Select’s documentation standards.33

Macalis and Serene also observe the therapists during sessions with patients and pass

on their evaluations of the therapists’ performance to higher level management. 34

        Hartman never received a negative evaluation for her documentation or treatment

of patients.35 Neither she nor Urbanski had any disciplinary history at Select.36




their goals and include a discharge recommendation. Id. at 73:20-74:9. Recertifications concern whether a
patient needs continued services. Id. at 75:11-17. Progress notes summarize the patient’s progress over
the past few weeks, whereas daily notes summarize the therapy services the patient received on a given
day. Id. at 68:6-15.
        30   Id. at 68:16-69:9; Davis Dep. Tr. at 85:14-20.

        31   Hartman Dep. Tr. at 106:5-19; Davis Dep. Tr. at 19:3-5; Urbanski Dep. Tr. at 62:22-63:21.

        32   Hartman Dep. Tr. at 106:5-19.
        33   Davis Dep. Tr. at 77:20-79:22.

        34   Hartman Dep. Tr. at 106:20-107:14; Davis Dep. Tr. at 79:23-81:19.

        35   Hartman Dep. Tr. at 107:15-19, 119:2-17.
        36   Davis Dep. Tr. at 70:11-23; Urbanski Dep. Tr. at 66:20-22.



                                                        5
            Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 6 of 26




       Under Medicare’s new Patient Driven Payment Model (“PDPM”), therapists can

now provide therapy services in groups and no longer have to provide therapy one-on-

one.37 These changes allowed providers to bill more services using fewer therapists.38

       To prepare for the transition to the new PDPM system on October 1, 2019, Davis

and Serene met with the staffs at Towne Manor East and Towne Manor West in the

summer of 2019.39 Hartman and Milks claimed Davis told the staff that no one had to

worry about losing their jobs.40 Davis denied ever telling the staff at Towne Manor East

or West that their jobs were safe.41

       Select decided to implement a company-wide reduction-in-force in anticipation of

the PDPM system.42 Select determined that it no longer needed two occupational

therapists at Towne Manor East.43 In mid-September 2019, Serene informed Hartman

that her full-time position was being eliminated.44 She told Hartman that “it was an HR

decision” and was “nothing personal.”45 Urbanski remained in her full-time position.46




       37   Davis Dep. Tr. at 83:12-17.

       38   Id. at 83:24-84:17.

       39   Hartman Dep. Tr. at 24:4-12, 26:11-15.
       40   Id. at 24:12-25:4, 25:10-17; Milks Decl. at ¶¶ 10-11.

       41   Davis Dep. Tr. at 146:10-13.

       42   Id. at 57:3, 58:18-59:2.
       43   Id. at 73:23-74:3, 82:9-12.

       44   Hartman Dep. Tr. at 68:15-69:2, 75:18- 76:8.

       45   Id. at 76:11-14.
       46   Davis Dep. Tr. at 32:24-33:14.



                                                       6
             Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 7 of 26




        As part of the reduction-in-force, Hartman was switched to a part-time, pro re nata

(“PRN”) role at the end of September 2019.47 PRNs are used to fill in for a member of the

full-time staff on vacation or out sick.48 As a PRN, Hartman was on a list of temporary

staff to call in as needed.49 PRNs do not receive health insurance.50 They have no

schedule and are not guaranteed a number of hours.51 As a PRN, Hartman’s hourly rate

decreased to $48.52

        After speaking with Serene, Hartman learned that although some staff at the

Towne Manor facilities were eliminated or reduced to part-time work, others were retained

with a pay cut.53 She asked Serene if she could remain in a full-time position with a pay

cut.54 Macalis offered to take a pay cut so Hartman could be retained full-time.55 Hartman

claims that Serene refused, but offered her a full-time position in Florida.56 Davis,

Serene’s supervisor, denied that Hartman was offered a position in Florida.57



        47   Hartman Dep. Tr. at 78:20-79:5.

        48   Davis Dep. Tr. at 85:3-5.

        49   Id. at 33:24-34:2, 34:24-35:6; Hartman Dep. Tr. at 21:14-19.

        50   Davis Dep. Tr. at 55:23-56:1.

        51   Id. at 56:2-56:6.
        52   Hartman Dep. Tr. at 89:1-2.

          53 Id. at 76:21-77:2, 79:14-18, 93:24-94:10. The employees who were retained with pay cuts were

Jennie, a physical therapist in her mid to late thirties, Kate, a PTA in her late thirties, Judy, a COTA in her
fifties, and Susan, an occupational therapist in her late fifties. Id. at 94:11-96:6.

        54   Id. at 76:21-78:8, 112:4-14; Davis Dep. Tr. at 136:10-14.

        55   Hartman Dep. Tr. at 112:20-22.

        56   Id. at 78:9-12, 112:15-20; Davis Dep. Tr. at 136:15-19.
        57Davis Dep. Tr. at 157:4-5. There is no other evidence of the offer in the record. Serene was
unavailable for deposition due to a health diagnosis. Id. at 16:24-17:14.



                                                       7
            Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 8 of 26




       Towne Manor East reduced its occupational therapy team from two full-time

employees – Urbanski and Hartman – to one full-time employee and one half-time

employee – Urbanski and Macalis.58 Though Macalis was a manager, the PDPM system

reduced her administrative burdens, enabling her to conduct more patient treatment.59

Hartman’s duties were divided among Urbanski, Macalis and the COTAs.60

       Three other Towne Manor staff members suffered adverse employment actions.

Mike, a physical therapist in his mid-thirties, and Kendra, a PTA who is 30, were

terminated.61 Shiney, an occupational therapist at Towne Manor West who is around 40,

was switched from full-time to part-time.62

       Select has moved for summary judgment, arguing that Hartman was eliminated as

part of a company-wide reduction-in-force, and that no reasonable jury could conclude

the elimination of her job resulted from age discrimination.63

                                           Legal Standard

       Summary judgment is appropriate “if the movant shows there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). Judgment will be entered against a party who fails to sufficiently establish

any element essential to that party’s case and who bears the ultimate burden of proof at

trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In examining the motion, we


       58   Id. at 32:24-33:18.

       59   Id. at 83:5-10.

       60   Id. at 85:6-13.

       61   Hartman Dep. Tr. at 97:8-23, 120:15-19.
       62   Id. at 96:7-14, 120:21-22.

       63   See Def.’s Mot. for Summ. J.


                                                      8
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 9 of 26




must draw all reasonable inferences in the nonmovant’s favor. InterVest, Inc. v.

Bloomberg, L.P., 340 F.3d 144, 159-60 (3d Cir. 2003).

       Disagreements over what inferences may be drawn from the facts, even

undisputed ones, preclude summary judgment. Ideal Dairy Farms, Inc. v. John Labatt,

Ltd., 90 F.3d 737, 744 (3d Cir. 1996) (citation omitted). Credibility determinations, the

drawing of legitimate inferences from facts, and the weighing of evidence are matters left

to the jury. Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).

       A party moving for summary judgment may use depositions and affidavits or

declarations to show a fact is not genuinely disputed, and a party opposing the motion

may also rely on them to demonstrate that a fact is disputed. See FED. R. CIV. P.

56(c)(1)(A) (“A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by . . . citing to particular parts of materials in the record, including

depositions . . . affidavits or declarations.”). Because depositions provide all parties an

opportunity to probe the witness, they are preferred to declarations and affidavits that are

generally prepared by attorneys rather than the declarant or affiant. See In re CitX Corp.,

448 F.3d 672, 680 (3d Cir. 2006) (citing 10A Charles Alan Wright et al, Fed. Prac. & Proc.

§ 2722, at 373, 379 (3d ed. 1998)). The affiant must set forth specific facts that reveal a

genuine issue of material fact. Lujan v. National Wildlife Fed’n, 497 U.S. 871, 888

(1990) (collecting cases). Because they are not subject to cross-examination, affidavits

are scrutinized carefully. In re CitX Corp., 448 F.3d at 680 (citing 10A Charles Alan Wright

et al, Fed. Prac. & Proc. § 2722, at 373, 379).




                                             9
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 10 of 26




                                        Discussion

       Because Hartman is proceeding under a pretext theory and does not present any

“direct evidence” of discrimination, her claims are governed by the burden-shifting

McDonnell Douglas analysis. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002);

Starceski v. Westinghouse Electric Corp., 54 F.3d 1089, 1096, n. 4 (3d Cir.1995). Under

the burden-shifting McDonnell Douglas analysis, Hartman must first establish a prima

facie case of discrimination based on her age. Martinez v. UPMC Susquehanna, 986 F.3d

261, 266 (3d Cir. 2021) (citations omitted); McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802 (1973). Establishing a prima facie case of discrimination “is not onerous and

poses a burden easily met.” Doe v. C.A.R.S. Protection Plus, Inc., 527 F.3d 358, 365 (3d

Cir. 2008) (internal quotation marks omitted) (quoting Tex. Dep’t of Corr. Affs. v. Burdine,

450 U.S. 248, 253 (1981)).

       If the plaintiff fails to establish a prima facie case, the defendant is entitled to

judgment as a matter of law. The determination of whether a prima facie case has been

established is, under most circumstances, a question of law for the court. Pivirotto v.

Innovative Sys., Inc., 191 F.3d 344, 347 n.1 (3d Cir. 1999).

       If she succeeds in establishing a prima facie case, the burden shifts to the

defendant to “‘articulate a legitimate nondiscriminatory reason for the adverse

employment action.’” Willis v. UPMC Children's Hosp. of Pitts., 808 F.3d 638, 644 (3d Cir.

2015) (quoting Jones v. Sch. Dist. of Phila., 198 F.3d 403, 412 (3d Cir. 1999)) (further

citations omitted). The defendant’s burden is “relatively light.” Burton v. Teleflex Inc., 707

F.3d 417, 426 (3d Cir. 2013). It can satisfy its burden by “introducing evidence which,

taken as true, would permit the conclusion that there was a non-discriminatory reason for




                                             10
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 11 of 26




the unfavorable employment decision.” Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir.

1994). The defendant’s burden is one of “production, . . . not of persuasion.” Chuang v.

Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1123–24 (9th Cir. 2000). It “need not prove

that the tendered reason actually motivated” its decision. Fuentes, 32 F.3d at 763

(emphasis in original). It need only show that its decision could have been motivated by

the proffered legitimate, non-discriminatory reason. Id.; Iadimarco v. Runyon, 190 F.3d

151, 157 (3d Cir. 1999).

       If the defendant satisfies its burden, the plaintiff must produce evidence from which

a reasonable factfinder could conclude that the proffered reason for taking the adverse

action was merely a pretext for intentional discrimination. Willis, 808 F.3d at 644 (citing

Burton, 707 F.3d at 426–27). The final burden of production “merges with the ultimate

burden of persuading [the jury] that [he] has been the victim of intentional discrimination.”

Burdine, 450 U.S. at 256.

       To establish a prima facie case of typical age discrimination, a plaintiff must show:

(1) she is at least 40 years old; (2) she suffered an adverse employment decision; (3) she

was qualified for her position; and (4) she was ultimately replaced by another employee

who was sufficiently younger so as to support an inference of a discriminatory motive.

Willis, 808 F.3d at 644 (citations omitted).

       There is no dispute that Hartman has satisfied the first and third elements of the

prima facie case. She was 50 years old. She was qualified for her position as an

occupational therapist.64




       64   Hartman Dep. Tr. at 121:4-10.



                                               11
         Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 12 of 26




         The dispute is over the second and fourth elements. The parties disagree that

Hartman suffered an adverse employment action and that Select used age as a factor in

deciding to terminate Hartman, giving rise to an inference of age discrimination.

         An “adverse employment action” is “one which is serious and tangible enough to

alter    an    employee’s   compensation,     terms,   conditions,    or   privileges   of

employment.” Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001) (internal citation

and quotation marks omitted). What qualifies as an adverse employment action is broader

than the statutory definition. It includes “‘firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits,’” Remp v. Alcon Labs., Inc., 701 F. App’x 103, 106–07 (3d Cir. 2017) (citing

Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)); reassigning an employee to

a “dead-end” position that was soon eliminated, Torre, 42 F.3d at 831; giving an employee

a potentially less profitable sales position, Goosby v. Johnson & Johnson Med., Inc., 228

F.3d 313, 319 (3d Cir. 2000); failing to rehire someone, Sarullo v. USPS, 352 F.3d 789,

800 (3d Cir. 2003); and revoking a person’s office, dismissing her secretary, and

assigning her less work, Durham Life Ins. Co. v. Evans, 166 F.3d 139, 153–54 (3d Cir.

1999). On the other hand, lateral transfers or changes in title absent evidence of a

material change in an employee’s working conditions generally do not constitute adverse

employment actions. Fiorentini v. William Penn Sch. Dist., 665 F. App’x 229, 234 (3d Cir.

2016) (citations omitted). See also Daniels v. Sch. Dist. of Phila., 982 F. Supp. 2d 462,

479 (E.D. Pa. 2013), aff’d. 776 F.3d 181 (3d Cir. 2015) (To constitute an adverse

employment action, transfers must “be detrimental or undesirable in some objective

way”).




                                            12
           Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 13 of 26




          Hartman claims she was terminated. Davis contends she resigned after she was

switched to PRN status. Whether Hartman resigned or was terminated, she suffered an

adverse employment action when her full-time employment was changed to occasional

PRN work. PRNs are placed on an on-call list to cover for an employee who is out sick or

on vacation. PRNs receive no benefits, no health insurance, no routine schedule and no

guaranteed minimum hours.65 Hartman’s hourly rate decreased from $51 to $48.66 These

changes in Hartman’s job amount to an adverse employment action.

          Select argues that it offered Hartman employment in Florida and she rejected it,

demonstrating that Hartman did not suffer an adverse employment action.67 Hartman

contends there is no evidence of a formal offer of employment.68 Whether Hartman was

offered a position in Florida is an open question. Hartman testified that Serene offered

her the position when she informed Hartman of the reduction. Davis, Serene’s supervisor

based in Florida, knew nothing of an offer. 69 Select’s formal letter notifying Hartman of

her reduction only states that Hartman will switch to PRN status. It contained nothing

about an alternative placement in Florida.70

          In any event, if an offer was made, there is no evidence that the alternative Florida

position was comparable to Hartman’s previous position. There is no evidence of the job



          65   Id. at 21:14-19; Davis Dep. Tr. at 33:24-34:2, 34:24-35:6, 55:23-56:6.

          66   Hartman Dep. Tr. at 89:1-2.

          67   Def.’s Mot. for Summ. J. at 17-18.

          68   Pl.’s Resp. at 11.

          69   Id. Select has since adopted the position that it made an offer to Hartman, which Hartman now
denies.
          70   Pl.’s Resp. Ex. H.



                                                        13
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 14 of 26




title, hours, rate of pay, benefits or any other details. Consequently, there is insufficient

information necessary to inform whether the offer was a lateral transfer or a materially

different job assignment.

       Whether a transfer or reassignment is an adverse employment action depends on

the circumstances of the case. Because it calls for a factual determination, it is a jury

question. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 71 (2006) (quoting

Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 81 (1998)) (“Whether a

particular reassignment is materially adverse depends upon the circumstances of the

particular case, and ‘should be judged from the perspective of a reasonable person in the

plaintiff's position, considering all the circumstances.’”) (internal quotations and citations

omitted). See also Washco v. Federal Express Corp., 402 F. Supp. 2d 547, 558 (E.D. Pa.

2005) (“[A] plaintiff can survive summary judgment without alleging a reduction in pay or

benefits, provided that the plaintiff alleges other facts demonstrating that the transfer was

in some way adverse”). Having shown the material changes in demoting her from full-

time to PRN status, Hartman has satisfied the adverse employment action element.

       Satisfying the fourth prima facie element in a reduction-in-force age discrimination

case requires more than what is required in a typical age discrimination case. Monaco v.

Am. Gen. Assur. Co., 359 F.3d 296, 301 (3d Cir. 2004) (citing Anderson v. Consol. Rail

Corp., 297 F.3d 242, 249-50 (3d Cir. 2002)). The plaintiff in a reduction-in-force case

cannot establish the fourth element by showing only that a younger worker was retained

and she was not. Rather, she must also show that the younger employee was similarly

situated to her. Anderson, 297 F.3d at 250.




                                             14
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 15 of 26




       Hartman argues that we should follow the traditional prima facie standard.

According to Hartman, Select did not implement a “genuine” reduction-in-force because

the reduction was not caused by a decline in business.71 A reduction-in-force can result

from any number of factors. Although a reduction-in-force often occurs when an employer

is experiencing a decline in business or other economic hardship, it is not limited to those

circumstances. It may arise where technology or other changes to the industry or

workplace enabled the employer to reduce its workforce. The Third Circuit has applied

the reduction-in-force prima facie standard in contexts where the employer implemented

the reduction to address changing business needs, not economic hardship. See

Muhammad v. Sills Cummis & Gross P.C., 621 F. App’x 96, 99-101 (3d Cir. 2015) (“[A]t

no time did Sills Cummins claim that economic hardship motivated its decision to reduce

the Operations Department. Rather . . . the layoffs were due to changing business needs

based on, among other things, technological developments such as the predominant use

of emails as opposed to faxes, which Operations employees once hand-delivered.”).

       Select argues Hartman cannot establish the fourth element of the prima facie case.

Davis claimed she did not know Hartman’s age when she and Serene made the decision

to reduce her to PRN status.72 Because Davis did not learn Hartman’s age until this

litigation began, Select argues, she could not have discriminated against her on the basis

of age.73 Davis and Serene, the alleged decisionmakers, both met Hartman and Urbanski




       71   Pl.’s Resp. at 6.

       72   Def.’s Mot. for Summ. J. at 17.
       73   Id.



                                              15
         Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 16 of 26




in person.74 Though Davis and Serene may not have known Hartman and Urbanski’s

exact ages, the more than twenty year age gap was obviously apparent. 75 Select’s

contention that Davis did not know their relative ages is disingenuous.

        To support its claim that age was not a factor, Select contends it retained

employees of Hartman’s age and older while reducing others under 40 years old.76

According to Select, Hartman focuses on Urbanski and ignores that other older

employees were retained. It points to Susan, an occupational therapist in her late fifties

at Towne Manor West; Macalis, the 48 year-old Program Manager at Towne Manor East;

and Judy, a COTA in her fifties.77 Select furloughed Mike, a physical therapist, and

Kendra, a PTA, who are both in their thirties.78 Select contends these reductions show

that younger employees were not treated more favorably during the reduction-in-force.79

        Factors demonstrating that two employees are similarly situated include “a

showing that the two employees dealt with the same supervisor, were subject to the same

standards, and had engaged in similar conduct without such differentiating or mitigating

circumstances as would distinguish their conduct or the employer’s treatment of them.”

Opsatnik v. Norfolk S. Corp., 335 F. App’x 220, 223 (3d Cir. 2009) (internal quotations

and citations omitted). See also In re Trib. Media Co., 902 F.3d 384, 403 (3d Cir. 2018)



        74 Pl.’s Resp. at 9; Davis Dep. Tr. at 61:22-62:7, 153:16-21; Hartman Dep. Tr. at 51:13-18, 98:3-

98:9; Urbanski Dep. Tr. at 16:19-18:3, 66:6-19.

        75   Pl.’s Resp. at 9-10.
        76   Def.’s Mot. for Summ. J. at 15-17.

        77   Id. at 16-17.

        78   Id. at 16.
        79   Id. at 15.



                                                   16
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 17 of 26




(Former employee “must show that Schultz was ‘similarly[ ]situated in all respects’—in

other words, he ‘dealt with the same supervisor, . . . [was] subject to the same standards[,]

and ... engaged in the same conduct”) (quoting Mitchell v. Toledo Hosp., 964 F.2d 577,

583 (6th Cir. 1992)). Courts “look to the job function, level of supervisory responsibility

and salary, as well as other factors relevant to the particular workplace.” Monaco, 359

F.3d at 305. See also Anderson, 297 F.3d at 250 (describing similarly situated employees

as those where “the duties were comparable or . . . they were otherwise similarly

situated”); Lepore v. Lanvision Sys., Inc., 113 F. App’x 449, 452 (3d Cir. 2004) (citing

Anderson, 297 F.3d at 250) (similarly situated employees “work in the same area in

approximately the same position”). Cf. Mandel v. M & Q Packaging Corp., 706 F.3d 157,

170 (3d Cir. 2013) (plaintiff was not similarly situated to other employees working in

different positions in different departments).

       It is undisputed that Select retained a substantially younger, similarly situated

employee instead of Hartman in the occupational therapist position.80 Urbanski, 27, and

Hartman, 50, were both full-time occupational therapists at the same facility with the same

title, job description and supervisor.81

       Hartman is comparing herself to other similarly situated employees. Though

“similarly situated” does not mean “identically situated,” the employees “must

nevertheless be similar in all relevant respects.” Opsatnik, 335 F. App’x at 222–23

(internal quotations and citations omitted). Urbanski and the two other occupational

therapists at Towne Manor West, Susan and Shiney, are similarly situated to Hartman.


       80   Pl.’s Resp. at 8.
       81   Id.



                                             17
         Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 18 of 26




As full-time occupational therapists at the Towne Manor facilities, they perform similar job

functions with similar responsibilities. On the other hand, Mike, Judy and Kendra are not

similarly situated. Mike is a physical therapist, Judy is a COTA and Kendra is a PTA.

There is no evidence that they perform functions or have responsibilities similar to

Hartman.82 Though Macalis is an occupational therapist by training, she is the Program

Manager who oversaw Hartman and Urbanski. In addition to treating patients, her duties

include administrative and supervisory tasks.83 By pointing to these individuals, Select

appears to ignore the “similarly situated” requirement of the reduction-in-force prima facie

case.

        There is no bright line age difference to satisfy the “sufficiently younger”

requirement. Showalter, 190 F.3d at 236 (quoting Sempier v. Johnson & Higgins, 45 F.3d

724, 729 (3d Cir. 1995)) (citations omitted); see also Barber v. CSX Distribution Servs.,

68 F.3d 694, 699 (3d Cir. 1995) (“There is no magical formula to measure a particular

age gap and determine if it is sufficiently wide to give rise to an inference of

discrimination.”). “[W]hile ‘[d]ifferent courts have held . . . that a five year difference can

be sufficient, . . . a one year difference cannot.’” Id. (citing Sempier, 45 F.3d at 729). The

age difference must be enough for a fact-finder to reasonably conclude that the

employment decision was based on age. Sempier, 45 F.3d at 729.




        82 For example, COTAs can fill out daily notes, but they are not qualified to complete evaluations,

discharges, recertifications, progress notes, or any of the other similar documentation that occupational
therapists complete as part of their work. Urbanski Dep. Tr. at 68:16-69:9; Davis Dep. Tr. at 85:14-20.
        83   Davis Dep. Tr. at 45:8-13, 135:1-2.



                                                    18
         Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 19 of 26




        At 27 years old, Urbanski, the only similarly situated employee who assumed some

of Hartman’s duties, was sufficiently younger than Hartman.84 A reasonable factfinder

could conclude that Select’s decision to retain Urbanski over Hartman, who was 23 years

older, was motivated by age discrimination.

        Susan’s retention as a full-time occupational therapist at Towne Manor West may

militate against an inference of age discrimination. Looking at the similarly situated

employees, Select’s decisions regarding whom to reduce and whom to retain could

support a finding of bias favoring younger workers. Of the four occupational therapists at

the Towne Manor facilities, two were reduced (Hartman and Shiney) and two were

retained (Urbanski and Susan). Hartman, Shiney and Susan are all in the protected class.

Urbanski is not. Susan’s continued employment does not necessarily rule out that

Urbanski was chosen to remain over Hartman because of her age. Drawing all inferences

in favor of Hartman as the non-movant, she has established that Select’s reduction-in-

force discriminated against older workers and her in particular, thus satisfying the fourth

element of the prima facie case under either the traditional or the reduction-in-force

standard.




         84 Even if Macalis were similarly situated to Hartman, her age of 48 does not preclude a finding of

age discrimination. The combined difference in ages between the plaintiff and the retained employees who
took over the plaintiff’s duties can raise an inference of age discrimination. See Sempier, 45 F.3d at 730
(finding the combined 10-year and 4-year age differences between Sempier and the retained employees
“is clearly sufficient to satisfy the fourth prong of a prima facie case”); Steward v. Sears Roebuck & Co.,
231 F. App’x 201, 209 (3d Cir. 2007) (denying summary judgment where three employees aged 33, 35 and
60 assumed the 50 year-old plaintiff’s duties). The retained employees do not have to be outside the
protected class to qualify as “sufficiently younger.” O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308,
312 (1996) (“The fact that one person in the protected class has lost out to another person in the protected
class is thus irrelevant, so long as he has lost out because of his age.”) (emphasis in original). See also
Healy v. New York Life Ins. Co., 860 F.2d 1209 (3d Cir. 1988) (Evidence that the 56 year-old plaintiff was
discharged during a reduction-in-force and replaced by a 47 year-old employee was sufficient to establish
a prima facie case of age discrimination).



                                                    19
          Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 20 of 26




       To meet its burden in response to Hartman’s prima facie case, Select has

produced evidence of a legitimate, non-discriminatory reason for Hartman’s reduction. In

2019, Medicare introduced changes to its regulatory model. Under the new PDPM

system, therapy providers like Select were able to deliver services through “group

therapy” and “concurrent therapy,” with one therapist treating two to six patients at once

instead of one-on-one treatment.85 This model allows Select to bill more hours while

employing fewer therapists. As a result, Select decided to reduce staff at some of its

facilities. In making their decision to reduce therapists at each location sometime before

the changes went into effect on October 1, 2019, Davis and Serene looked at the needs

of each facility.86 They considered each employee’s leadership skills, clinical performance

and documentation.87 Davis testified that she and Serene chose to retain Urbanski over

Hartman because Urbanski showed greater leadership potential, her documentation was

more thorough and her clinical performance was superior.88 According to Davis, Urbanski

was organized, a good multi-tasker and a team player who voluntarily took on extra duties,

assisting management in educating the staff about the new PDPM system, and helping

out Select at other facilities, such as Suburban Woods, Towne Manor West, and Silver

Lake.89




       85   Davis Dep. Tr. at 52:18-21, 63:19, 83:12-84:17.
       86   Id. at 32:12-23, 53:13-15, 58:24-60:7, 98:15-99:4, 154:5-10.

       87   Id. at 147:12-21, 149:22-23, 150:15-151:11.

       88   Id. at 57:12-58:1.
       89   Id. at 58:2-8, 62:19-63:24, 64:12-65:1.



                                                      20
       Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 21 of 26




      Davis stated that Urbanski’s documentation was more thorough and detailed. 90

Medicare requires therapists to complete documentation with patient-specific details, and

objective standardized tests and measures to show a patient’s progress and outcome.91

According to Davis, in reviewing progress notes, she found that Hartman’s documentation

contained inconsistencies regarding one patient’s activity tolerance level, another’s

mobility and another’s dressing goal.92 Davis also claimed Hartman’s documentation

contained vague and subjective measurements for a patient’s goal regarding grip

strength.93 The COTA reviewing the documentation with inconsistencies and subjective

notes would not know how to properly treat the patient.94 In some of her progress notes,

Hartman did not list the patient’s short term goals, only long-term goals, making it

impossible to measure progress.95 In others, she only listed codes instead of describing

the skilled services she provided.96 According to Davis, unlike Hartman’s, Urbanski’s

documentation for the same patients contained very specific notes about the skilled

techniques provided, with objective measurements demonstrating the patient’s

progress.97




      90   Id. at 76:3-10.

      91   Id. at 76:10-77:13.

      92   Id. at 112:12-24, 115:10-18, 116:19-117:3.

      93   Id. at 118:9-17.

      94   Id. at 116:10-13.

      95   Id. at 121:10-24.
      96   Id. at 122:14-19.

      97   Id. at 113:21-114:21, 122:23-123:6.


                                                   21
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 22 of 26




       Select having shown legitimate reasons for eliminating Hartman’s full-time

position, the burden shifts back to Hartman to discredit Select’s proffered justification or

present evidence that she was eliminated for a discriminatory reason. Lupyan v.

Corinthian Colleges Inc., 761 F.3d 314, 324 (3d Cir. 2014) (citing Fuentes, 32 F.3d at

764). A plaintiff may discredit the proffered reason by demonstrating “‘such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons’ to satisfy the factfinder that the employer’s actions could not

have been for nondiscriminatory reasons.” Willis, 808 F.3d at 644–45 (citing Fuentes, 32

F.3d at 765). A plaintiff can meet her burden by producing evidence from which a

factfinder could conclude that the adverse employment action was more likely than not

the result of discrimination. Id. at 645 (citing Fuentes, 32 F.3d at 764). Examples of such

evidence include previous acts of discrimination against the plaintiff, discrimination

against other persons within the plaintiff’s protected class or within another protected

class, or a showing that the defendant has treated similarly situated non-members of the

protected class more favorably. Id. (citations omitted).

       In other words, Hartman must proffer “‘evidence, direct or circumstantial, from

which a factfinder could reasonably either (1) disbelieve the employer’s articulated

legitimate reasons . . . or (2) believe that an invidious discriminatory reason was more

likely than not a motivating or determinative cause of the employer’s action.’” In re Trib.

Media Co., 902 F.3d at 402 (quoting Fuentes, 32 F.3d at 762). See also Willis, 808 F.3d

at 644–45.

       Hartman has introduced evidence to suggest Select’s legitimate, non-

discriminatory reasons are pretext for age discrimination. Hartman has pointed to




                                             22
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 23 of 26




inconsistencies and weaknesses in Select’s justifications for choosing Urbanski over her.

Davis claimed Urbanski was a “team player” who was willing to help out at other facilities,

but Hartman pointed out that Urbanski began working for Select in a split-shift position

where she divided her time between different facilities.98 Hartman also worked as an

occupational therapist at Suburban Woods.99 Davis praised Urbanski’s leadership

potential, citing her assistance with Select’s PDPM education. Urbanski did not recall

Select giving its staff any PDPM education.100 Milks stated that the therapy staffs at the

Towne Manor facilities were never informed that Urbanski had any role with PDPM

education.101 Urbanski may have become the backup Program Manager, but only after

Hartman was reduced to PRN status.

      Although Davis claimed that leadership potential, clinical performance and

documentation “weighed equally” in Select’s decision, she stated that the decision was

based “primarily” on documentation.102 Additionally, although Davis claimed “clinical

performance” was a factor, there is no evidence to suggest Hartman’s clinical

performance was any different than Urbanski’s. Davis admitted that Select did not

conduct performance reviews. Both Serene and Davis were absent from Towne Manor

East. Serene is based in upstate Pennsylvania; and Davis, in Jupiter, Florida.103 Serene




      98   Id. at 67:4-6, 156:4-9.

      99   Id. at 156:19-24.
      100   Urbanski Dep. Tr. at 85:22-25.

      101   Milks Decl. at ¶ 12.

      102   Davis Dep. Tr. at 74:9-75:6.
      103   Hartman Dep. Tr. at 50:13-14; Davis Dep. Tr. at 9:5-8.



                                                    23
         Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 24 of 26




visits the facilities she oversees, including Towne Manor East, about ten to twenty times

a year.104 Davis visits Towne Manor East approximately three to five times a year.105

        Although Serene and Macalis observed Hartman and Urbanski in therapy sessions

at various times, neither recorded any negative feedback regarding Hartman or Urbanski.

Although Davis testified in detail about purported deficiencies in Hartman’s

documentation compared to Urbanski’s, it is for the jury to compare Urbanski’s

documentation with Hartman’s and decide if Urbanski’s was superior and whether the

evidence suggests Select’s reasons for eliminating Hartman’s position are pretextual.

        There is evidence that Hartman and Urbanski were similar. The primary

differences were age, education, number of years of experience and hourly rate. Although

Hartman’s hourly rate was higher than Urbanski’s and she did not possess a master’s

degree, Davis testified that hourly rate and education were not factors in their decision.106

A reasonable jury, looking at the inconsistencies in Select’s reasons for retaining Urbanski

over Hartman and the lack of other possible reasons for their decision, could conclude

that the real reason was age.

        There are also inconsistencies in Davis’s testimony about who was involved in the

decision to retain Urbanski over Hartman. On several occasions, she testified that she,

Serene and Human Resources made the decision.107 At other times, she testified it was




        104   Hartman Dep. Tr. at 50:24-51:12; Davis Dep. Tr. at 146:24-147:4.

        105   Hartman Dep. Tr. at 51:22-52:2; Davis Dep. Tr. at 146:17-23.

        106   Davis Dep. Tr. at 54:18-20, 94:18-95:3.
        107Id. at 53:13-15 (“Q: … [W]ho was involved in that decision? A: Shelly [sic] Serene, myself and
HR”), 98:15-99:2 (“Q: Who else was involved in that meeting? A: As I’ve said before, HR”).



                                                        24
         Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 25 of 26




her and Serene.108 Serene informed Hartman that it was an “HR decision” and “nothing

personal.”

        As previously discussed, Susan’s retention as occupational therapist at Towne

Manor West militates against an inference of age discrimination. Select chose to retain

Susan, who is in her late 50s, and reduce Shiney, around age 40, to part-time.

Nevertheless, the two occupational therapists that were reduced to part-time work

through Select’s reduction-in-force, Hartman and Shiney, are both members of the

protected class, supporting an inference of discrimination. Viewing the facts in the light

most favorable to Hartman, a reasonable jury could conclude that age discrimination

motivated Select’s decision to eliminate her position.

                                Motion for Leave to Amend Complaint

        Hartman’s PHRA claim was dismissed because she had not exhausted her

administrative remedies before the Pennsylvania Human Relations Commission with

respect to that claim.109 Hartman has moved for leave to amend her complaint to add the

PHRA claim now that she has exhausted administrative remedies.110 The discovery the

parties have completed regarding the ADEA claim is equally applicable to the PHRA

claim. Martinez, 986 F.3d at 265 (“Our analysis of the ADEA applies equally to the

PHRA.”). There will be no prejudice to Select. Therefore, we shall allow Hartman to

amend her complaint to add the PHRA claim.




         108 Id. at 155:18-21 (“Q: Well, who in HR helped make the decision to reduce Katie Hartman from

full-time to PRN and keep Rachel Urbanski? A: Shelly [sic] and I made that decision together”).
        109   July 7, 2020 Order (ECF No. 9).

        110   Pl.’s Mot. for Leave to Am. Compl. (ECF No. 23).


                                                     25
        Case 2:20-cv-01872-TJS Document 28 Filed 03/25/21 Page 26 of 26




                                        Conclusion

       There are genuine issues of material fact bearing on whether Hartman’s

elimination as part of Select’s reduction-in-force was the result of age discrimination under

ADEA and the PHRA. Thus, we shall deny Select’s motion for summary judgment.




                                             26
